HENRIOD, Justice
(dissenting).
I dissent, since I believe it was prejudicial to deny the accused the right or privilege either of taking depositions of witnesses or of having a preliminary hearing. The right to take depositions is a statutory procedural amenity accorded litigants in civil actions. The-Tight to a preliminary examination is a statutory procedural amenity accorded even a felon,- — a role to which Mr. Geurts has not been attributed. Yet he was allowed neither privilege. All this apparently on a theory that depositions were unavailable to him because the proceedings were quasi-criminal, and a preliminary hearing was unavailable because the matter was quasi-civil. Such queasy quasi reasoning seems hardly befitting our historical and traditional insistence that an accused be possessed of reasonably adequate defensive tools, including representation by counsel, so as properly to present his side in the fairest possible manner. Such reasoning and procedure hardly attune themselves to the tribute paid the rights of an accused at pages 354 — 355 of 9 Utah 2d, and at pages 188-189 *353of 345 P.2d, of our decision in State v. Faux, District Judges of the Third District.1
The main opinion points out correctly that the accused had access to information obtained by the Grand Jury,2 and was furnished answers by the district attorney to interrogatories put him. But it loses sight of the fact that such information was not the product of sworn testimony elicited by questions put by counsel of the accused’s choice. It seems to lose sight also, of the fact that preliminary hearings and the right to take depositions frequently are the sharpest weapons available to counsel in piercing subsequent testimony by confrontation with prior inconsistent testimony. Such an opportunity, denial of which appellant assigned as error, quite frequently results in impeachment that may make the difference between guilt and innocence in the minds of the veniremen.
Who knows, and who are we to say whether the privilege of pursuing the one course or the other would have been the difference between guilt or innocence? If perhaps it had been permitted, and had made such a difference, a man’s whole future and that of his family may have been reflected from a mirror evidencing a quite different complexion. Assuming such opposite result may have been reached had Mr. Geurts been permitted either procedure, the words of lago to Othello would be comfortless here: “Who steals my purse steals trash; * * * But he that filches from me my good name robs me of that which * * * makes me poor indeed.”

. Wherein this writer dissented, not because of any philosophy of interdiction of the rights of an accused, but because of the invasion of the historical function of Grand Juries.


. State v. Faux, District Judges of the Third District, 1959, 9 Utah 2d 350, 345 P.2d 186.